          Case 1:18-cv-02885-ESH Document 59 Filed 10/31/19 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


  JEROME CORSI,

                           Plaintiff,

                  v.                                   Civil Action No. 18-02885 (ESH)

  ROBERT MUELLER, et al.,

                          Defendants.



                                              ORDER

       Before the Court are defendants’ motions to dismiss and plaintiff’s motion for leave to

amend his complaint. (See Gov’t’s Mot. to Dismiss, ECF No. 22; Mueller’s Mot. to Dismiss,

ECF No. 27; Gov’t’s Mot. to Dismiss Counts III & IV, ECF No. 28; Pl.’s Mot. for Leave to File

2d Am. Compl., ECF No. 41.) For the reasons stated in an accompanying Memorandum

Opinion, it is hereby

       ORDERED that defendants’ motions to dismiss are GRANTED as follows:

       (1) Count One is DISMISSED WITHOUT PREJUDICE as to the government for lack

of subject matter jurisdiction. That count is DISMISSED WITH PREJUDICE as to Mueller

for both lack of subject matter jurisdiction and for failure to state a claim.

       (2) Count Two is DISMISSED WITH PREJUDICE for failure to state a claim.

       (3) Counts Three and Four, which have been converted into claims against the United

States governed by the FTCA, are DISMISSED WITH PREJUDICE because the FTCA’s

limited waiver of sovereign immunity does not apply.

       It is further ORDERED that Plaintiff’s Motion for Leave to File Second Amended

Complaint is DENIED.
        Case 1:18-cv-02885-ESH Document 59 Filed 10/31/19 Page 2 of 2




                                          _______________________
                                          ELLEN S. HUVELLE
                                          United States District Judge


Date: October 31, 2019




                                      2
